Citation Nr: 0118244	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  00-07 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant (veteran)


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran served an active duty from November 1975 to 
November 1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision by the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that declined to reopen a claim for service 
connection for a bilateral foot disorder.  In May 2001, the 
veteran appeared before C.W. Symanski, who is the member of 
the Board rendering the final determination in this claim and 
was designated by the Chairman of the Board to conduct that 
hearing.  See 38 U.S.C.A. § 7102 (West 1991).


REMAND

During his appearance before the undersigned in May 2001, the 
veteran testified to receiving treatment for his bilateral 
foot disorder within several years from his discharge from 
service.  To the best of his recollection, the current name 
of this provider of treatment is Therapy Associates located 
on Southern Boulevard in Bronx, New York.  In order to ensure 
that the duty to assist the veteran is fulfilled, the RO 
should attempt to obtain these specified treatment records 
prior to any further adjudication.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 5, 114 
Stat. 2096, 2099 (2000) (codified as amended at 38 U.S.C.A. 
§ 5103(A)(b)).  See Ivey v. Derwinski, 2 Vet. App. 320, 323 
(1992) (VA is obligated to assist a claimant in acquiring 
specifically identified medical evidence which might 
constitute new and material evidence sufficient to justify 
reopening a prior claim).  

The Board further notes that the provisions of the VCAA 
eliminate the concept of a well grounded claim and impose new 
notice and duty to assist requirements on VA.  See VCAA, Pub. 
L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  A remand in this case will provide the RO an 
opportunity to ensure compliance with these new provisions.

Accordingly, this issue is REMANDED for the following action.

1.  After obtaining any necessary releases 
from the veteran, the RO should attempt to 
obtain complete clinical records pertaining to 
the treatment received by the veteran in the 
1980-81 time frame from Therapy Associates 
located on Southern Boulevard in Bronx, New 
York.  The RO should also request him to 
submit the names and addresses of all private 
health care providers who have provided recent 
treatment for his bilateral foot condition.  

2.  The RO should obtain the records 
pertaining to the veteran's treatment for the 
foot condition at VA facilities since May 
1999.

3.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of 
the Act (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

4.  Thereafter, the RO should readjudicate the 
claim on appeal.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  An 
appropriate period of time should be allowed 
for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




